NOTICE OF ALLOWANCE

This Office action is a reply to the amendment filed on 7/11/2022. Currently, claims 2-21 are pending. Claim 1 has been cancelled. Claims 20-21 have been withdrawn. No new claims have been added.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 20-21 directed to an invention non-elected without traverse. Accordingly, claims 20-21 are cancelled.

Drawings
The Drawings filed on 7/11/2022 are acceptable for examination.

Terminal Disclaimer
The Terminal Disclaimer filed on 7/11/2022 has been approved. See Terminal Disclaimer review decision filed on 7/11/2022.

Claims 2-19 are allowed.
Claims 1 and 20-21 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: in addition to the reasons set forth in the previous Office action filed on 5/10/2022, applicant’s arguments filed on 7/11/2022 in light of the claim amendments filed on the same date are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635